Per Curiam.
The defendant appeals his conviction, after a jury trial, of assault in the first degree, in violation of General Statutes § 53a-59 (a) (1).
The jury could reasonably have found the following facts. The defendant and his victim, Preston Kinsey, encountered each other on a New Haven street corner. A hostile conversation ensued and, as the victim began to walk away, two shots were fired from somewhere behind him. Kinsey turned and saw the defendant pointing a handgun in his direction. Two more shots were fired, both of which hit Kinsey. The resulting injuries required the hospitalization of the victim for over three months.
The defendant was arrested, tried and convicted, by a jury, of assault in the first degree. The defendant has appealed and claims the trial court erred (1) in failing to assure that the exhibits admitted during trial were delivered to the jury before deliberations were com*811menced, and (2) in rendering judgment although there was insufficient evidence to support the jury’s verdict.
The defendant’s first claim of error is not reviewable. First, because it was not raised in the trial court; Practice Book § 4185; and second, because it does not manifest any exceptional circumstances which would warrant a review under State v. Evans, 165 Conn. 61, 327 A.2d 576 (1973).
The second claim of error is without merit. Our review of the record and transcripts discloses ample support for the jury’s verdict. See, e.g., State v. Scielzo, 190 Conn. 191, 196, 460 A.2d 951 (1983); State v. Gaynor, 182 Conn. 501, 503, 438 A.2d 479 (1980); State v. Nemeth, 182 Conn. 403, 410, 438 A.2d 120 (1980); State v. Festo, 181 Conn. 254, 259, 435 A.2d 38 (1980); State v. Saracino, 178 Conn. 416, 419, 423 A.2d 102 (1979); State v. Jackson, 176 Conn. 257, 262, 407 A.2d 948 (1978).
There is no error.